Citation Nr: 0930264	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  94-36 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to 
December 1978.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision issued by 
the RO.  

The Veteran testified in a hearing before a Decision Review 
Officer (DRO) at the RO in October 1994.  

In June 1997, the Veteran appeared for a hearing before a 
Veterans Law Judge who is no longer employed by the Board.  

Accordingly, in May 2006, the Board notified him of his right 
to another Board hearing.  In the same month, however, he 
responded that he did not want another hearing.  

The Board remanded this case back to the RO in October 1997, 
June 2001, and January 2007.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to have manifested a diagnosis 
of an innocently acquired psychiatric condition prior 
entering service or during his period of active duty 
extending from December 1975 to December 1978.  

3.  The Veteran is not shown to have been treated for 
psychiatric manifestations earlier that later 1982 when he 
was seen for various symptoms, including alcohol and drug 
use, impulsive and explosive behavior, anxiety attacks, 
chronic depression, and a history of delinquency.  

4.  A diagnosis of a psychotic disorder, to include chronic 
schizophrenia is not shown until the later part of the 1980's 
and in connection with his application for SSA benefits in 
the 1990's.  

5.  The currently demonstrated psychosis, NOS, and depressive 
disorder, NOS are not shown to due to an event or incident of 
the Veteran's period of active service or otherwise to the 
have been caused or aggravated by his service-connected 
hearing loss or perforated right eardrum.  


CONCLUSION OF LAW

The Veteran's innocently acquired psychiatric disability 
manifested by psychosis, NOS and depressive disorder, NOS is 
not due to disease or injury that was incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been incurred therein, nor is any proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided hereinbelow has been accomplished.  

In April 2004, the RO sent the Veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The Veteran had ample opportunity to respond prior 
to the issuance of the June 2004 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claim of 
service connection and has had ample opportunity to respond.  

The April 2004 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency.  Moreover, the letter advised the Veteran that he 
must provide enough information about the records to allow VA 
to request them from the person or agency having them, and 
advised the Veteran that it was his responsibility to make 
sure VA received the records.

Accordingly, the Board finds that the April 2004 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran before the rating decision on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the most recent SSOC in May 
2009.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In a February 2007 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim herein 
decided.  

The Veteran's service treatment record (STR) is on file 
includes the available medical records from those VA and non-
VA medical providers who the Veteran identified as having 
relevant records.  In this regard, the Board notes that, the 
Veteran previously identified several health care providers 
who previously treated him for a psychiatric disorder, as 
Kings County Hospital Center, Queens Hospital Center, and 
Creedmoor Psychiatric Center.  

Accordingly, the RO contacted the identified medical 
treatment providers; each responded that they had no record 
of treatment for the Veteran or that the records were not 
available.  In other words, the record shows that the RO has 
made diligent and extensive efforts to obtain them.  

No further assistance to the Veteran is required under VA's 
duty to assist in developing a claim, since the record 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would assist the Veteran in substantiating 
his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d (Fed. Cir. 2002); Delacruz v. Principi, 15 Vet. App. 
143 (2001).  

Otherwise, neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
any other VA or non-VA medical providers have additional 
records that should be obtained before the appeal is 
adjudicated by the Board.  

Furthermore, the Veteran was afforded VA examinations in 
August 1999 and January 2003.  The Board also referred the 
issue to the Veterans Health Administration (VHA) for medical 
review in August 2006.  The VHA medical expert's report was 
received in September 2006.  

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.


II.  Analysis

The medical treatment records show that the Veteran asserted 
that he underwent treatment prior to service for a 
psychiatric disorder, which, according to the Veteran, was 
diagnosed as schizophrenia and depression.  

A veteran is presumed to have been sound upon entry into 
active service, except as to conditions noted at the time of 
the acceptance, examination, or enrollment, or where clear 
and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the Veteran' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Here, the service treatment record (STR) shows that an 
acquired psychiatric disorder was not noted at the entrance 
examination.  In fact, the November 1975 examination document 
shows the clinical psychiatric evaluation was "normal" and 
that the Veteran denied having any psychiatric disorders.  

The numerous post service medical records, on the other hand, 
refer to a history of childhood psychiatric treatment.  For 
instance, VA psychiatric consultation report in September 
1985 observed that the Veteran had a history of psychiatric 
treatment at age 13 or 14 due to truancy.  Other medical 
records, such as August 1999 and January 2003 VA examination 
reports, document a history of psychiatric treatment starting 
from ages of 9 to 12.  

This history, however, is based solely on the Veteran's own 
accounts of having a psychiatric problem prior to service.  
As a layperson his own accounts of a pre-service medical 
history do not constitute the type of evidence that serves as 
a basis for a finding that a condition preexisted service.  
See Paulson v. Brown, 7 Vet. App. 466 (1995).  

In any event, the Veteran's assertions, upon which the 
medical examinations are based, are not credible (as 
addressed in detail hereinbelow).  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (BVA has a duty to assess the 
credibility and weight of the evidence); see also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted"); Caluza v. 
Brown, 7 Vet. App. 498, 510-11 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  

The Veteran initially reported having a traumatic childhood 
in October 1982.  In November 1982, he reported being in a 
coma for three months as a child at Kings County Hospital, 
after his father beat him.  In contrast, an October 1982 VA 
patient intake profile notes that he reported being in an 
asthma-induced coma in 1967.  Due to these inconsistent 
statements, the Veteran's account of a pre-service history of 
psychiatric treatment is found to be of limited credibility.  

In any event, in August 2006, the Board requested a VHA 
medical opinion to specifically address the issue.  In the 
opinion, received in September 2006, the VHA medical reviewer 
indicated that he would not be able to make an assessment as 
to the likelihood of whether the psychiatric disability 
preexisted the Veteran's active service without the pre-
service records identified by the Veteran.  The RO attempted 
to retrieve these pre-service treatment records.  The RO 
received responses making clear that such records did not 
exist or could not be located.  

Consequently, the record on appeal does not show that the 
Veteran had identifiable psychiatric disability that existed 
prior to his period service.  Therefore, the Board must find 
that the Veteran be presumed to have been sound when he 
entered active service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as a psychosis, when a chronic disease manifests itself 
in service, or where demonstrated to a compensable degree 
within the applicable presumptive period under 38 C.F.R. § 
3.307, and the Veteran currently has the same condition.  
38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Based on a careful for the evidence in this case, the Board 
finds that service connection for an innocently acquired 
psychiatric disorder on a direct basis is not warranted.  

First, the STR is not shown to document findings of an 
innocently acquired psychiatric disorder.  

The Veteran underwent one admission during service in 
February 1976 when he received emergency treatment for 
"bizarre behavior."  The nursing notes show that his affect 
was not coordinated with speech, that he squinted and blinked 
rapidly, that his speech and motor function were slow and 
that he appeared confused and blank.  The Veteran reported 
hitting his head, but there was no showing of this.  

Upon further evaluation, the Veteran was found 
"psychiatrically clear," and it was determined he was in no 
need of hospitalization.  He was noted to have been drinking; 
his behavior was identified as being due to drunkenness.  The 
diagnosis was that of "simple drunkenness," and 
nondependent abuse of alcohol.  He was returned to duty.  

The STR includes treatment records showing that the Veteran 
was hostile and abusive while receiving medical (non-
psychiatric) treatment.  For example, in May 1978, it was 
noted that the Veteran had been to sick call on twenty-three 
occasions during the four previous months with different 
complaints, but all normal findings.  During this time, he 
had been frequently abusive and hostile; it was recommended 
that he be considered as abusing sick call.  

At the time of discharge in November 1978, the Veteran 
endorsed a history of having frequent trouble sleeping and 
nervous trouble, and in the comments section, he reported 
having had an operation after getting hit on the head with a 
stick.  On examination, the nervous system was noted to be 
"normal."  

Following discharge, the Veteran asserts that  he was 
hospitalized once within one  year of service discharge and 
three times in 1979 and 1980.  

However, the first medical evidence of a psychiatric disorder 
was in September 1982, about four years after discharge.  
Significantly, there was no notation of earlier mental health 
care at that time.  

In the September 1982 treatment documents, the Veteran 
presented for treatment with complaints of headaches and 
seizures.  The assessment was that of post-head traumatic 
syndrome.  A computed tomography (CT) scan of the head was 
normal; a skull X-ray was also normal.  In the discharge 
summary, a physician noted that the diagnosis became stable 
upon admission with no specific focal neurologic findings.  
No follow-up was necessary.  (Nonetheless, follow-up notes 
indicate that a neurological examination was unremarkable.)  

The Veteran then underwent a VA psychiatric consultation in 
September 1982 when he reported a history of suffering head 
trauma, including a skull fracture, during service in 1977.  
His medical history was noted to include diagnoses of 
adjustment disorder and personality disorder.  (A diagnosis 
was not provided.)  

In the following month, October 1982, a social worker noted 
that the Veteran had a lot of anger directed at various 
sources, including his active service, when he felt he had 
many problems, such as a head wound.  Similarly, an October 
1982 consultation report identified the Veteran as having 
posttraumatic encephalopathy due to remote head trauma.  

In late October 1982, the Veteran was readmitted for 
complaints of episodes of violent behavior followed by 
amnesia.  According to the treatment records, the Veteran 
exhibited a "wide variety" of psychiatric symptoms, 
including alcohol and drug use, impulsive and explosive 
behavior, anxiety attacks, chronic depression, and a history 
of delinquency.  

Significantly, the Veteran denied having a past history of 
psychiatric hospitalization, and an inpatient progress note 
indicates that he attributed his symptoms to an incident 
during service when he was struck on the head with a pipe.  
The diagnosis on discharge was that of significant character 
disorder, (identified as borderline personality disorder) 
with anxiety and depression.  

In November 1982, the Veteran was readmitted with the same 
complaints of pain in the left side of the head, convulsive 
seizures and episodes of violent behavior.  It was noted that 
an adequate history was difficulty to obtain, because the 
Veteran was very circumstantial, making the reliability of 
history questionable; plus he was described as a known 
alcohol and drug addict.  With this in mind, his pertinent 
medical history was noted to include pre-service and in-
service head injuries, including having a pipe fall on his 
head in 1977 while in Korea (he was unconscious for three 
hours and hospitalized for one year), with seizures beginning 
one month later.  

With regard to the reported head injury, a September 1987 X-
ray study revealed post-surgical change, right occipital 
area.  The X-ray report referred to a 1981 removal of a brain 
tumor and indicated that the Veteran had fallen from his bed 
and hit his head.  

A June 1989 inpatient discharge summary noted that the 
Veteran's medical problems included seizures "2° to trauma 
Army 1976(?)."  During his hospital stay, he had a 
"questionable" seizure that was not witnessed.  A CT scan 
of the brain was without contrast.  (A January 1990 CT scan 
was also normal.)  

The Veteran also participated in subsequent inpatient 
psychiatric and substance abuse detoxification programs, 
including in April and October 1987, in June and October 
1989, in March 1990, in June 1992, in September 1993, from 
November 1993 to January 1994, and in March 1994.  The 
associated records revealed diagnoses of polysubstance abuse, 
borderline personality; seizure disorder (April 1987 and 
October 1987); major affective disorder, depression and 
alcohol dependence (June 1989); mixed personality disorder, 
with prominent antisocial and borderline features, and mixed 
substance abuse (March 1990); schizophrenia, chronic 
undifferentiated and mixed personality disorder (antisocial 
personality disorder) (September 1993); schizoaffective 
disorder, in remission, alcohol dependence, and psychoactive 
substance abuse, NOS (March 1994).  

The Veteran also underwent psychiatric examinations in April 
1994 and October 1994, in connection with his application for 
SSA disability benefits.  The diagnosis in April 1994 was 
that of bipolar disorder, chronic, manic; polysubstance abuse 
and dependence; alcohol abuse and dependence, chronic, 
severe; and dependent and sociopathic traits.  The diagnosis 
in October 1994 was that of schizophrenia, undifferentiated 
type, chronic; alcohol dependence and crack-cocaine 
dependence in partial remission, and personality disorder.  

The record also includes a private December 2000 psychiatric 
evaluation report providing diagnoses of psychosis, 
unspecified type, and alcohol and cocaine dependence, non-
intravenous.  

In connection with his claim the Veteran was afforded two VA 
examinations to determine the etiology of the diagnosed 
psychiatric disorders. 

The Veteran underwent the first VA examination in August 
1999.  With regard to the pertinent medical history, the 
examiner noted that he had reported undergoing psychiatric 
treatment as a child, during service, and then again in 1979.  
According to the examiner, although the Veteran reported 
seeing a psychiatrist during service, the STR showed no 
evidence of psychiatric illness.  

The Veteran also reported having post-service fights due to 
drinking, which resulted in head trauma.  Accordingly, the 
examiner summarized the psychiatric history as long, with an 
undetermined and disputed history characterized by clear-cut 
alcohol dependence, psychotic symptoms, mood symptoms and 
deviant personality traits.  

Based on the examination, the VA examiner diagnosed alcohol 
dependence (possibly in full remission based on the Veteran's 
reports); rule out schizoaffective illness, either bipolar or 
depressed type; rule out psychotic depression, rule out 
malingering; mixed personality disorder, antisocial 
personality, borderline personality, possibly paranoid 
personality.  

With regard to etiology, the examiner indicated that there 
could be a relationship between the symptoms and active 
service if the Veteran was actually seen within 6 months of 
discharge.  Otherwise, the documented nine years between 
discharge and treatment-as indicated by the records-made it 
less likely.  

The Veteran underwent a second VA examination in January 
2003.  The examiner documented the Veteran's detailed 
psychiatric history, which included extensive pre-service 
treatment for schizophrenia and depression; numerous 
manifestations in service, including assaultive behavior and 
three-month inpatient treatment, and consistent 
symptomatology and treatment following service.  

The examiner then noted that, although he reviewed the claims 
file and found no documentation of the Veteran's reported 
history, the Veteran was believable because he was so 
specific.  

On examination, the VA examiner diagnosed chronic psychotic 
symptomatology, possibly meeting the criteria for 
schizoaffective disorder, evident prior to, during, and 
subsequent to his active service.  

With regard to etiology, the examiner commented that the 
Veteran's psychiatric symptoms were "undoubtedly service 
related," since they were evidenced and treated with 
medication during the duration of his service.  

In addition to the VA examiner's conclusions, the record 
includes a questionnaire filled out by a psychiatrist in 
September 2004.  The psychiatrist first wrote that he had 
been treating the Veteran for three years and six months, for 
manic depression.  The psychiatric also endorsed an option 
asking whether the Veteran's psychiatric disability was 
related to his active service (or his service-connected 
bilateral hearing loss).  

In light of these conflicting medical opinions, a VHA medical 
opinion was requested in August 2006.  The VA medical expert 
responded that he had reviewed the claims file and found the 
first documented psychiatric diagnosis in September to 
November 1982.  The neurologic findings and reported symptoms 
at that time provided evidence of a legitimate neurological 
disease in 1982; the Veteran was also alcohol and cocaine 
dependent.  To the extent the Veteran was diagnosed with 
borderline personality disorder at that time, the VA expert 
explained that such a diagnosis would not be supported by 
today's standards of diagnosis.  

The VHA medical reviewer also explained that there was 
secondary evidence, which consisted of the Veteran's own 
assertions, indicating severe psychopathology prior to 
service.  (The VHA expert commented that the pre-service 
medical records would be needed to verify or invalidate the 
history.)  

With regard to the present diagnosis, the VHA reviewer found 
that the pathology described by the VA examiner in 2003 was 
most consistent with a diagnosis of psychosis NOS, and 
depressive disorder NOS, likely due to head trauma, plus 
alcohol dependence and cocaine dependence.  

With regard to etiology, the VHA reviewer again noted the 
absence of evidence in the STR.  He stated, however, that the 
absence of evidence could not be construed as evidence of 
absence.  In any event, the disorder was unequivocally 
present in 1982.  No evidence, besides the Veteran's 
assertions, confirmed a pre-service onset, though, the VHA 
reviewer noted, if the Veteran was compensation-seeking, he 
would not likely have identified a pre-service onset.  

In conclusion, the VHA expert indicated that he could provide 
no assessment of the likely timing of onset without (a) pre-
service hospitalization records showing psychiatric symptoms, 
or (b) verification in the STR of neuropsychiatric 
hospitalizations.  

The Board notes that the medical opinions of the VA 
examiners, the September 2004 psychiatrist, and the VHA 
expert are medical conclusions the Board cannot ignore or 
disregard.  See Willis v. Derwinski, 1 Vet. App. 66 (1991).  
The Board, however, is not obligated to accept any of the 
physicians' opinions.  See Hayes v. Brown, 5 Vet. App. 60, 
69 (1993).  

Rather, the Board's duty is to assess their probative value.  
See Hayes, 5 Vet. App. at 69.  In fact, the Board may favor 
one medical opinion over another if it offers an adequate 
statement of reasons or bases.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

A medical opinion will be considered probative if it includes 
clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (citing 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  

Accordingly, the initial inquiry in determining probative 
value is to assess whether a medical expert was fully 
informed of the pertinent factual premises (i.e., medical 
history) of the case.  A review of the claims file is not 
required, since a medical professional can also become aware 
of the relevant medical history by having treated the Veteran 
for a long period of time or through a factually accurate 
medical history reported by the Veteran.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

Although being fully and accurately informed of the relevant 
medical history is necessary, the probative value of a 
medical opinion relies on its reasoning.  Therefore, a 
medical opinion containing only data and conclusions is not 
entitled to any weight.  In fact, a review of the claims file 
cannot substitute for a lack of a reasoned analysis.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).  

Therefore, a bare conclusion, even one reached by a health 
care professional, is not probative without a factual support 
in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, medical opinions that are equivocal in nature, such 
as those expressed in speculative language, do not provide 
the degree of certainty required for medical nexus evidence.  
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

In short, a medical opinion that is a factually accurate, 
fully articulated, and based on sound reasoning carries 
significant weight.  See Nieves-Rodriquez, 22 Vet. App. at 
304.  

In the present case, the Board finds that the August 1999 and 
August 2006 VA medical opinions are the most probative 
evidence regarding the etiology of the claimed psychiatric 
disability.  

First, they both thoroughly reviewed the pertinent medical 
history and fully considered the Veteran's assertions.  Then, 
based on the objective evidence, they concluded that it was 
less likely than not that the disability was related to the 
Veteran's service.  

Although both acknowledged that a relationship with service 
was possible, they found that such a conclusion could only be 
reached if the treatment was verified by other evidence.  In 
other words, the August 1999 VA examiner and the August 2006 
VA medical expert explained that the record contained no 
evidence supporting a conclusion that an innocently acquired 
psychiatric condition was incurred in service.  Due to this 
fully articulated and sound reasoning, these medical opinions 
are found to carry the most probative value in deciding this 
appeal.  

The opinion of the January 2003 VA examiner, on the other 
hand, is found to carry little probative weight, since he 
based it on a factually inaccurate medical history.  The 
examiner appears to have based his opinion based on a limited 
review of the claims file without realistically addressing 
why actual records of treatment were not available.  
Nonetheless, he relied on the Veteran's own lay statements, 
which are not credible.  

In fact, the examiner admitted that the record did not 
support the Veteran's assertions.  Nonetheless, he offered an 
opinion that the disability was "undoubtedly" related to 
his active service.  In short, since the opinion was based on 
a factually inaccurate predicate, it is found to carry little 
probative weight.  

Finally, the Board notes, the September 2004 opinion provided 
by the Veteran's psychiatrist provides little probative 
value.  The Board recognizes that the psychiatrist had 
treated the Veteran for over three years.  Nonetheless, the 
psychiatrist did not indicate if he reviewed the claims file 
or otherwise became fully aware of the pertinent medical 
history beginning in September 1982.  

More importantly, the psychiatrist provided a bare 
conclusion.  Without providing a reasoned analysis based upon 
a fully informed medical history, the opinion is afforded no 
probative weight in the process of assessing the evidence.  

For these reasons, the Board finds that the most probative 
medical evidence consists of the August 1999 VA examiner's 
report and the August 2006 VA medical expert's opinion.  
Since they both concluded that it was less likely than not 
that the currently diagnosed psychiatric disability was 
etiologically related to his active service, the Board finds 
that service connection on a direct basis is not warranted.  

The Veteran also asserts that his psychiatric disability is 
due to or aggravated by his service-connected hearing loss 
disability.  

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, 
service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  

The Veteran in the present case is service connected for a 
bilateral hearing loss disability and a perforated right 
tympanic membrane.  The competent medical evidence, however, 
does not establish a medical nexus between the claimed 
psychiatric condition and the service-connected disability.  

To the extent that the Veteran's psychiatrist indicated in a 
September 2004 questionnaire that his psychiatric disability 
was proximately due to the hearing loss disability, the 
psychiatrist's medical opinion again is of little probative 
value.  As explained, it represents no more than a bare 
conclusion without a factual support in the record.  

Accordingly, the Board finds that the Veteran's claim of 
service connection for a psychiatric disability on a 
secondary basis must be denied.  

In making the above determinations, the Board has given 
careful consideration to the Veteran's lay assertions.  As 
noted, he has emphasized that he has been continuously 
treated for symptoms associated with a psychiatric disability 
since childhood.

Here, the Veteran, as a layperson, is competent to describe 
his current symptomatology constitute competent evidence to 
this extent.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(a veteran is competent to report on that of which he or she 
has personal knowledge); see also.  Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can 
also be competent and sufficient evidence of a diagnosis or 
to establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  

The Veteran's assertions, however, are not credible.  See 
Wood, 1 Vet. App. 190at 193; Layno, 6 Vet. App. at 469 (once 
evidence is determined to be competent, however, the Board 
must also determine whether such evidence is also credible).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  
Caluza, 7 Vet. App. at 510-11.  

In that regard, the record contains overwhelming evidence 
demonstrating that the assertions are not credible.  First, 
numerous medical professionals have described the Veteran as 
not being credible.  For instance the November 1982 treatment 
report (cited above) observed that an adequate history was 
difficult to obtain and the reliability of his reported 
history was questionable, since the Veteran was very 
circumstantial, plus a known alcohol and drug addict.  
Similarly, a March 1990 VA treatment summary stated that the 
Veteran gave many conflicting and contradictory stories 
during the course of his hospital stay.  

The Veteran's assertions also are not credible, since they 
are fraught with numerous inconsistencies.  For example, 
inpatient progress notes from November 1993 to January 1994 
show that he reported being in the Special Forces (a Green 
Beret) during service.  The service personnel records and his 
DD 214, however, establish that his MOS was 76Y10 
(Unit/Organization Supplyman); there is no indication of a 
Special Forces assignment or training.  

In addition to the lack of consistency with the other 
evidence of record, the Veteran's assertions are shown to be 
internally inconsistent.  As just one of several examples, 
the Board points out that the treatment records demonstrate 
that the Veteran has asserted that (a) he killed his father 
when he was age 12, (b) he tried to kill his father, but was 
stopped by another family member, and (c) his father died of 
a heart attack while the Veteran was on active duty.    

Finally, the Veteran has a long history of substance abuse 
and alcohol dependence, both of which argue against the 
credibility of his rambling accounts.  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the claim of 
service connection for an innocently acquired psychiatric 
disorder currently identified as psychosis, NOS and 
depressive disorder, NOS.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


